Name: Commission Implementing Decision (EU) 2015/570 of 7 April 2015 approving the plans for the eradication of African swine fever in feral pigs in certain areas of Estonia and Latvia (notified under document C(2015) 2200)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity;  agricultural policy
 Date Published: 2015-04-09

 9.4.2015 EN Official Journal of the European Union L 93/80 COMMISSION IMPLEMENTING DECISION (EU) 2015/570 of 7 April 2015 approving the plans for the eradication of African swine fever in feral pigs in certain areas of Estonia and Latvia (notified under document C(2015) 2200) (Only the Estonian and Latvian texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (1), and in particular Article 16 thereof, Whereas: (1) Directive 2002/60/EC introduces the minimum Union measures for the control of African swine fever, including those to be applied in case of confirmation of the presence of African swine fever in feral pigs. (2) In 2014 Estonia and Latvia confirmed the presence of African swine fever in feral pigs and they have adopted disease control measures as provided for in Directive 2002/60/EC. In order to establish appropriate control measures and to prevent disease spread, a Union list of high risk areas has been established in the Annex to Commission Implementing Decision 2014/709/EU (2). Parts I, II and III of that Annex list the areas in Estonia and Latvia where the eradication plans are to be implemented. (3) In the light of the epidemiological situation and in accordance with Directive 2002/60/EC Estonia and Latvia submitted to the Commission the plans for the eradication of African swine fever in their respective concerned areas. (4) The plans submitted by Estonia and Latvia have been examined by the Commission and found to comply with Directive 2002/60/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Estonia on 11 December 2014 for the eradication of African swine fever in the areas referred to in the Annex to Implementing Decision 2014/709/EU is approved. Article 2 The plan submitted by Latvia on 26 September 2014 for the eradication of African swine fever in the areas referred to in the Annex to Implementing Decision 2014/709/EU is approved. Article 3 Estonia and Latvia shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Articles 1 and 2. Article 4 This Decision is addressed to the Republic of Estonia and to the Republic of Latvia. Done at Brussels, 7 April 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 20.7.2002, p. 27. (2) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63).